DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is said to be a CON of Application No. 16/112,001.  Claims 1-15 and 21-29 are pending.  Claims 1-6 and 21-29 are subject to examination in this Office action.  Claims 7-15 are withdrawn (non-elected).  Claims 16-20 have been canceled.

Election/Restrictions
Applicant’s election with traverse of Invention I in the reply filed on 21 September 2021 is acknowledged.  The traversal appears to be on the grounds that Inventions I and II should be examined together because there is no search burden.  This is not found persuasive because Applicant has not specifically alleged error with respect to the Examiner’s finding in the restriction requirement that the inventions have a separate classification in the art that would require detailed searching in separate and numerous CPC groups and subgroups.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, the word “can” is recited.  Is this word intended to indicate an optional or required condition?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 21, 22, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Gannon (U.S. Patent Application Publication No. 2010/0269445).
Regarding independent claim 1, Gannon describes a method of reinforcing a truss member of a truss, said method comprising: 

attaching the reinforcing member to the truss member using a plurality of truss member connectors (13) to enable shipment of the reinforcing member in a first position and subsequent rotation of the reinforcing member relative to the truss member to a different second position at which the reinforcing member adds reinforcement to the truss member (see e.g., ¶¶ [0002], [0020]).

Regarding claim 2, attaching the reinforcing member to the truss member to enable rotation of the reinforcing member relative to the truss member about bending axes of the plurality of truss member connectors (Fig. 8). 

Regarding claim 5, attaching the reinforcing member to the truss member to enable rotation of the reinforcing member relative to the truss member such that the truss member, the plurality of truss member connectors, and the reinforcing member can form an L shape (Fig. 8).

Regarding claim 21, wherein positioning the reinforcing member adjacent to the truss member includes positioning the reinforcing member substantially parallel to the truss member (Fig. 8).

Regarding claim 22, wherein positioning the reinforcing member adjacent to the truss member includes positioning the reinforcing member adjacent to the truss member on a work surface (Fig. 8).


placing the truss member connector on the truss member and the reinforcing member such that a first set of attachment teeth (29) of the truss member connector is on the truss member, a second set of attachment teeth (29) of the truss member connector is on the reinforcing member, and a guide pin (51) of the truss member connector extends between the truss member and the reinforcing member, and
embedding the first set of attachment teeth into the truss member and embedding the second set of attachment teeth into the reinforcing member such that the guide pin extends further between the truss member and the reinforcing member and such that the truss member connector enables the rotation of the reinforcing member relative to the truss member (Fig. 8).

Regarding claim 26, which includes, for each of the plurality of truss member connectors, placing the truss member connector on the truss member and the reinforcing member such that a free end of the guide pin is below a plane formed by front faces of the truss member and the reinforcing member (Fig. 3).

Regarding claim 27, which includes, for each of the plurality of truss member connectors, driving the first and second set of attachment teeth of the truss member connector respectively into the truss member and the reinforcing member (Figs. 3 and 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 6, 25, 28 and 29 are rejected under 35 U.S.C. 103 as unpatentable over Gannon as applied above, and further in view of Kimmel (U.S. Patent No. 5,410,854).
Regarding claim 3, the bending axes of Gannon do not appear to be along indentations in the plurality of truss member connectors.  As evidenced by Kimmel, it was old and well-known in the hinged connector art to utilize an indentation (110) along the bending axis of the connector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize such an indentation to bolster the structural integrity of the connector.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Gannon as modified by Kimmel results in the claimed invention.

Regarding claim 4, wherein the bending axes are substantially collinear (Gannon Figs. 3 and 8; Kimmel Figs. 1 and 3). 

Regarding claim 6, which includes attaching the reinforcing member to the truss member such that indentations of the plurality of truss member connectors are aligned with the truss member and with the reinforcing member (Gannon Figs. 3 and 8; Kimmel Figs. 1 and 3).

Regarding claim 25, wherein, for each of the plurality of truss member connectors, placing the truss member connector on the truss member and the reinforcing member includes causing the guide pin to contact at least one of a first side of the truss member and a second side of the reinforcing member (Gannon Figs. 3 and 8; Kimmel Figs. 1 and 3).

Regarding claim 28, which includes, for each of the plurality of truss member connectors, embedding the first set of attachment teeth into the truss member and embedding the second set of attachment teeth into the reinforcing member such that the rotation of the reinforcing member relative to the truss member bends the truss member connector (Gannon Figs. 3 and 8; Kimmel Figs. 1 and 3).

Regarding claim 29, which includes, for each of the plurality of truss member connectors, the truss member connector being bendable along an indentation in the truss member connector (Gannon Figs. 3 and 8; Kimmel Figs. 1 and 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 21-29 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-13 of U.S. Patent No. 10,870,991.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RODNEY MINTZ/Primary Examiner, Art Unit 3635